IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,344-01


                          EX PARTE DAVID VILLAREAL, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 10 CR 1423 D (S1) IN THE 105TH DISTRICT COURT
                             FROM NUECES COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to fifteen years’ imprisonment. The Thirteenth Court of Appeals affirmed

his conviction. Villareal v. State, 13-10-00605-CR (Tex. App.—Corpus Christi-Edinburg Dec. 15,

2011) (unpublished).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. The trial court entered

findings of fact and conclusions of law recommending that relief be granted due to a “breakdown
                                                                                                        2

in the system.” Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).

         Appellate counsel filed an affidavit with the trial court and attached her correspondence with

Applicant. Based on that evidence, it is apparent that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.

1997).

         We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Thirteenth Court of Appeals in Cause No. 13-10-

00605-CR that affirmed his conviction in Cause No. 10 CR 1423 D (S1) from the 105th District

Court of Nueces County. Applicant shall file his petition for discretionary review with this Court

within 30 days of the date on which this Court’s mandate issues.



Delivered: June 5, 2013
Do not publish